United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTE, Fairton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-982
Issued: January 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant, through counsel, filed a timely appeal from the merit
decisions of the Office of Workers’ Compensation Programs dated March 3 and November 5,
2008 denying appellant’s claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s claimed injury of December 16, 2007 was caused by his
willful misconduct.
On appeal, appellant’s attorney contends that appellant established that he sustained an
injury in the course of employment. Counsel argues that the altercation had its origin with
regard to work issues and that appellant was fulfilling the duties of his assignment when the
altercation occurred. He contended that the affirmative defense of willful misconduct cannot
remove appellant from the performance of duty. Counsel further contends that the correctional
guard position by its very nature creates a hostile environment and that disputes between guards
and inmates as well as among guards are common.

FACTUAL HISTORY
On December 19, 2007 appellant, then a 46-year-old correctional officer, filed a
traumatic injury claim alleging that on December 16, 2007 he had an argument with another
officer who pushed him and began hitting him on the head with a flashlight. He indicated that he
sustained cuts on his head.
The employing establishment controverted the claim on the grounds that appellant caused
the injury by his willful misconduct. It further contended that, at the time of his injury, he was
not performing assigned duties and the injury was not in relation to his work. Specifically, the
employing establishment, through Lieutenant (Lt.) Nolan, alleged that appellant’s “antagonistic,
aggressive, combative and hostile actions towards other staff directly resulted in his being
injured.” He contended that, although the actions of the other staff were inappropriate and
excessive, appellant instigated the situation and became the victim of circumstances that he was
ultimately responsible for creating. Specifically, Lt. Nolan indicated that appellant physically
initiated contact with his alleged assailant by grabbing and punching the staff member
responsible for his injury. He stated that it was this action that led to appellant being struck in
the head with a flashlight. Lt. Nolan concluded that, although both officers were at fault,
appellant’s behavior prior to being injured was the primary factor for assigning blame.
By letter dated January 15, 2008, the Office asked appellant to submit further information
and to answer a series of questions. In a response signed January 24, 2008, appellant submitted a
more detailed description of the incident. He alleged that on December 16, 2007 at 3:55 a.m., he
had a verbal argument with Officer Snyder in the lieutenant’s office at which time
Officer Snyder used profanity, racial references and called him names. Appellant then indicated
that they moved outside the office at which time Officer Snyder pushed him into the door of the
lieutenant’s office causing a minor injury to his left elbow. He alleged that at that time he
grabbed the door to pull it closed and Officer Snyder jerked the door from his hand and pushed
him into the door. However, appellant indicated that he managed to get the door closed and
locked. He continued that Officer White, a good friend of Officer Snyder, began arguing with
him and grabbed his flashlight and shoved him and began hitting him over the head several times
with enough force that caused him to need nine staples to his head. Appellant noted that blood
was pouring into his eyes from the lacerations and he staggered out of the office to get away
from Officer White. He alleged that the altercation was not personal but arose from the fact that
Officer White brought up a work incident that happened over a year ago and was under
investigation in the prison. When asked what other activities he was engaged in prior to the
injury, appellant noted that at 9:30 p.m. on December 15, 2007 he arrived at the institution. He
made a list for the officers to sign up for duties that night. Appellant indicated that at that time
he had a few cross words with Officer Washington. He noted that from 10:30 p.m. to 3:45 a.m.
he conducted counts, turned in count slips, conducted the institutional fire and security check and
conducted the area shake downs. Appellant noted that at 3:45 a.m. he went to the lieutenant’s
office to get a cup of coffee.
The Office also sent a letter on January 15, 2008 to the employing establishment
requesting further information. In a response dated February 29, 2008, Peter D. Lawrie, the
Occupational Safety and Environmental Health Manager for the employing establishment, noted
that this case was still under active investigation by the Office of Internal Affairs but that he was
presenting a summary that was the result of various summaries and excerpts provided by the
2

correctional officers on what transpired on the night of December 15, 2007 and the early
morning of December 16, 2007. He noted that, on this shift, appellant was required to report to
work at 10:15 p.m. the evening of December 1, 2007 and work until 6:15 a.m. the following
morning. Appellant was supervised by Lt. Pagan until 12:00 a.m. and then by Lt. Nolan until
6:15 a.m. He stated that there was an altercation between him and Officer Washington that
transpired at approximately 10:10 p.m. while Lt. Pagan was conducting his briefing. Appellant
allegedly began walking away and making comments to the other officers such as, “You guys are
all lazy. I do all the work around here. Why do you need him to tell us what needs to be done
when I’m making a list of what you need to do.” Lt. Pagan indicated that he gave appellant
verbal counseling at the beginning of his shift. Specifically, he stated that he told appellant to
keep his comments to himself at which point appellant indicated that he would. Lt. Pagan also
wrote that, in addition to this incident, approximately one hour later while he was speaking on
the telephone he overheard appellant use profanity and insult Officer Washington by calling him
lazy. The report indicated that Officer Washington commented that appellant did not know what
he was talking about and, if he had a problem, he could speak to the lieutenants or the captain.
At that point, Lt. Pagan hung up the telephone and advised, “Knock it off [appellant] … you are
stepping way over the line.” He spoke with appellant who indicated that he was just “fooling
around.” Lt. Pagan made it clear to appellant that this was unacceptable behavior and not to do
this to anyone else and appellant agreed. He asked appellant if he wanted to go home but
appellant declined. Lt. Pagan also reported that he spoke with Lt. Washington about the
incident, and that, although he seemed upset, he mentioned that he would stay way from
appellant. The employing establishment noted that Lt. Pagan’s statement of the events was
supported by the statements of Officers Washington and Snyder. Mr. Lawrie continued that later
that night, between 3:15 a.m. and 3:45 a.m., another incident escalated resulting in appellant’s
injury. He mentioned that six correctional officers were in the lieutenant’s office when an
altercation transpired. Mr. Lawrie indicated that he reviewed the memoranda prepared by
Lt. Nolan and the two responding officers, Harkcom and Washington. He noted that several
officers stated that, as the officers were preparing to eat, appellant made a profane comment to
Officer Bartholomew. Officer Snyder walked into the office, heard the comment, and stated
“Why don’t you stop bullying Bart.” Mr. Lawrie indicated that, according to several accounts,
appellant started berating Officer Snyder and called him various names and used obscenities.
Officer Snyder responded that appellant was a bully and did not bother him. Appellant
responded with a religiously insensitive comment and the confrontation escalated. At one point,
appellant locked Officer Snyder outside at which point Officer White walked up to appellant and
asked for the keys to let Officer Snyder inside. Mr. Lawrie indicated that appellant stated that he
was the only one with keys and was not letting him in. Appellant then started harassing
Officer White, who stated “I’m not Impellizzari,1 I’m not one for you to push around.” At this
point appellant pushed his chest into Officer White’s chest. Officer White tried pushing him
away with both hands, then appellant struck Officer White in the head with his right hand. Both
started wrestling and Officer White struck appellant in the head with a 12-inch flashlight. The
other officers intervened and one of them summoned help on his hand-held radio.
Officers Washington and Harkcom and Lt. Nolan responded to the call and appellant was taken
to the hospital. Mr. Lawrie concluded by saying that six eyewitnesses supported that appellant
acted outside of his employment and was not performing official duties at the time of the injury.
He noted that it was the position of the agency that appellant precipitated the injury by verbal
1

Impellizzari is a reference to a previous altercation involving appellant that was under investigation.

3

abuse of staff members. Mr. Lawrie noted that a criminal investigation into this matter was
continuing.
By decision dated March 3, 2008, the Office denied appellant’s claim, finding that the
evidence did not establish that appellant sustained an injury while in the performance of duty. It
found the evidence supports that the cause of appellant’s injury was his own misconduct because
he had continued verbally abusing his coworkers despite his supervisor’s verbal warnings, and
that this conduct removed him from the performance of duty.
By letter dated March 7, 2008, appellant, through his attorney, requested a hearing. At
the hearing held on July 15, 2008, appellant noted that he first started employment with the
employing establishment on June 14, 1992 as a correctional officer. He discussed his prior
injuries on the job. Appellant then discussed the job. He indicated that, on that shift, as had
been his past practice, he made a list of all of the officers on the shift that night and they would
sign the list regarding duties. Appellant noted that the institution was on lock down for an
incident that happened earlier that week. He noted that he asked Officer Washington what he
wanted to do that night and he stated that he wanted to be left alone and that this led to a brief
verbal altercation, after which appellant did counts and a fire and security check. Appellant
testified that at about 3:45 a.m. he went to the office for coffee and that when Officer Snyder
came in he looked at appellant and called him a “punk” and that when he asked why
Officer Snyder stated it was because appellant called him a profane name, which appellant
denied. He noted that Officer Snyder continued with name calling. Appellant indicated that
Officer Snyder, a Muslim, got upset when appellant stated that he was going home and eat pork
sandwiches. He testified that at that point he went outside the office with Officer Snyder at
which point Office Snyder shoved him through the door. Appellant indicated that he quickly
grabbed the door and jumped back inside and pulled the door closed and locked it to keep
Officer Snyder from getting to him. At that point he indicated that Officer White demanded his
keys but appellant responded that he wanted Officer Snyder to cool down. Appellant testified
that Officer White looked at him, and made various profane comments. He noted that the
argument got hot and heavy and involved a lot of name calling and cussing, that Officer White
grabbed the flashlight and shoved appellant back and hit appellant with the flashlight. Appellant
indicated that he started bleeding and could not see anything and that Officer White hit him a
few more times. He indicated that he grabbed the flashlight out of Officer White’s hand and
staggered to the front door. Appellant noted that Officers Washington and Harkcom told him to
put the light down and then they started trying to stop appellant’s bleeding. He did note that
Lt. Pagan told him to be quiet earlier that night and he agreed.
By decision dated November 5, 2008, the hearing representative affirmed the Office’s
March 3, 2008 decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty, unless
the injury is caused by willful misconduct of the employee.2 Willful misconduct is generally
regarded as deliberate conduct involving premeditation, obstinacy or intentional wrongdoing
2

5 U.S.C. § 8102(a)(1).

4

with the knowledge that it is likely to result in serious injury, or conduct that is in wanton or
reckless disregard of probable injurious consequences.3
An allegation of willful misconduct is in the nature of an affirmative defense. The
adjudicating agency has the burden, if it makes such an allegation, to prove that there was willful
misconduct and that such misconduct caused the injury. If the adjudicator believes that the
evidence in the case record justifies a finding of the injury being caused by willful misconduct of
the claimant, he or she has the responsibility of making such a finding in the original
adjudication of the case.4
ANALYSIS
The Board has carefully considered the accounts of what happened on the shift from
December 15 through 16, 2007 and finds that the weight of the evidence supports a finding of
willful misconduct. Appellant’s attorney makes various arguments to the effect that appellant
was in the performance of duty when he was injured. However, the Board has held that willful
misconduct is a statutory exclusion to coverage. Accordingly, even if appellant sustained an
injury in the performance of duty, there is no coverage under the Act if the injury was caused by
appellant’s willful misconduct.5
This case can be distinguished from other cases where the Board rejected the argument
that a claimant’s actions amounted to willful misconduct which removed him from the
performance of duty. In Barry Himmelstein, claimant was injured in a physical altercation that
started after appellant shoved a hamper at another employee.6 In that case, the Board rejected the
argument raised by the employing establishment that appellant’s claim be denied due to willful
misconduct. However, the reason the Board rejected this argument was because the Office did
not invoke an affirmative defense in initial adjudication of the claim. In the instant case, the
Office received notification that the employing establishment was claiming willful misconduct
on the part of appellant one week after the claim was filed and the case was adjudicated with the
willful misconduct defense at the forefront. In Allan B. Moses, this Board found that, as the
Office did not invoke the affirmative defense of willful misconduct in the original adjudications
of the claim, it was precluded from doing so on reconsideration.7 In Janet D. Yates, an
emotional condition claim, appellant was involved in a dispute with a coworker over a piece of
mail. In Yates, the other party was the first to use profanity and appellant responded in kind.
The Board found that appellant’s behavior did not amount to willful misconduct but rather was
an angry reaction to her coworker’s response. The Board noted that her actions did not
constitute willful misconduct but rather were a spontaneous reaction or impulse rather than any
deliberate behavior.8 However, appellant’s actions in this case were deliberate as he had been
3

J.S., 60 ECAB ____ (Docket No. 08-1654, issued February 2, 2009); Abraham Finkelstein, 4 ECAB 130
n.8 (1951).
4

Paul Raymond Kuyoth, 27 ECAB 498, 505 (1976), reaff’d on recon, 27 ECAB 253 (1976).

5

J.S, supra note 3.

6

42 ECAB 423 (1991).

7

42 ECAB 575 (1991).

8

49 ECAB 240 (1997).

5

abusing his coworkers for the entire shift. Furthermore, in this case, he instigated the altercation
by his behavior, and his behavior was generally much more aggressive than that of the claimant
in Yates.
Appellant’s behavior in the instant case is more in line with the Board’s cases that find
that a claimant’s willful misconduct barred the claim. In J.S., the Board found that the
claimant’s claim was barred by willful misconduct because her injuries occurred when she
refused to cooperate with a police officer from the employing establishment. In that case, she
was injured while trying to shut the door on the police officer who was investigating her for a
security violation.9 In Theodore Karntslais, an argument ensued in the men’s room between the
claimant and another employee with regard to some missing office equipment. A fight ensued in
which the evidence indicated that the claimant was the aggressor. The Board found that, based
on the reliable evidence, the claimant’s conduct of starting a fight that was likely to have
injurious consequences removed him from the performance of duty and made the injury not
compensable under the Act.10 In Soo F. Dong, the claimant had a dispute with the security
guards when she failed to submit proper identification upon entering the building. The accounts
of eyewitnesses describe how she began to strike at the security guards, even with a shoe, in
resistance to their requests. The Board found that the claimant’s willful misconduct removed her
from the performance of duty and affirmed the denial of benefits.11
In the instant case, the employing establishment invoked the affirmative defense of
“willful misconduct.” The Board finds that appellant’s actions established wanton or reckless
disregard of probable injurious consequences.12 The weight of the evidence establishes that
appellant was the aggressor in the altercation that took place on December 16, 2007. The
evidence establishes that appellant had been making abusive comments to several of his
colleagues for the entire shift. In fact, appellant’s superior warned him that his behavior was not
acceptable. Immediately prior to his injury, appellant got into a fight with Officer Snyder
followed by an intense verbal confrontation with Officer Washington. In the altercation with
Officer White, appellant was the first to resort in physical contact. Pursuant to the credible
evidence submitted by the employing establishment, appellant pushed his chest into
Officer White’s chest. Appellant’s attorney argues that the nature of appellant’s job as a
corrections officer created a hostile environment. However, it was not the nature of appellant’s
employment that was cause of the incident but rather his persistent misbehavior and wanton
disregard for the consequences of his actions.
The Board finds that appellant engaged in willful misconduct not only in his actions
immediately prior to the fight but in his persistent conduct throughout the day. Appellant
ignored a warning from his superior and continued to badger his colleagues with insults,
insensitive religious comments and profanity. He attempted to instigate a fight with
Officer Snyder and antagonized Officer Washington with abusive comments, profanity and
insensitive comments with regard to his religion. According to the statement submitted by the
9

J.S., supra note 3.

10

49 ECAB 603 (1998).

11

47 ECAB 800 (1996).

12

J.S., supra note 3.

6

employing establishment, appellant shoved Officer White and the altercation escalated to the
point where Officer White hit appellant with the flashlight. His general conduct and instigation
of a fight that was likely to have injurious consequences removed him from the performance of
duty. Hence, appellant’s injury is not compensable under the Act.
CONCLUSION
The Board finds that appellant’s claimed injury of December 16, 2007 was caused by his
willful misconduct.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 5 and March 3, 2008 are affirmed.
Issued: January 6, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

